Opinion issued February 5, 2015.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-14-00510-CR
                           ———————————
                 ROYLAND TREMAINE JONES, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 185th District Court
                           Harris County, Texas
                       Trial Court Case No. 1286315



                         MEMORANDUM OPINION

      Appellant, Royland Tremaine Jones, without an agreed punishment

recommendation from the State, pleaded guilty to the felony offense of burglary of
a habitation with intent to commit theft.1 The trial court deferred a finding of guilt

and placed appellant on community supervision for four years. After the State

moved to adjudicate appellant’s guilt, he pleaded true to the State’s allegations in

the State’s motion and executed a waiver of his right to appeal in exchange for the

State’s recommendation that his punishment be assessed at confinement for four

years with a fine of $100.00. The trial court found appellant guilty and assessed his

punishment in accordance with the State’s recommendation.

      We dismiss the appeal. An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d); Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.

App. 2005). The trial court’s certification, which is included in the record, states

that appellant has no right of appeal. See TEX. R. APP. P. 25.2(a).

      A valid waiver of appeal prevents a defendant from appealing without the

trial court’s consent. Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. App.

2003). The record reflects that appellant swore to a stipulation of evidence and

judicial confession, pleading “true” to the allegations in the State’s motion to

adjudicate his guilt. The document contains an agreement that the State would

recommend adjudication of appellant’s guilt, and punishment of confinement for

four years with a fine of $100.00. The document also includes a “Waiver of

1
      See TEX. PENAL CODE ANN. § 30.02(a)(1) (West 2011).

                                          2
Appeal,” in which appellant states that, “As part of my agreement with the

prosecutor to plead true, I AGREE TO WAIVE any right to appeal I may have

concerning any issue or claim in this case, including my plea or [sic] true or

admission of guilt.” And appellant separately initialed the waiver of appeal. The

trial court found the allegations true, adjudicated appellant’s guilt, and assessed

punishment in accordance with the State’s recommendation.

      When a defendant waives his right of appeal in exchange for consideration

from the State, his waiver is made knowingly, intelligently, and voluntarily, and he

may not appeal any matters unless the trial court first grants permission. See Ex

parte Broadway, 301 S.W.3d 694, 697–99 (Tex. Crim. App. 2009) (holding

defendant may knowingly and intelligently waive appeal without sentencing

agreement when consideration given by State for waiver). The record shows that

appellant waived his right to appeal as partial consideration, along with his plea of

true, for the State’s recommendation on punishment and that the trial court did not

give its permission to appeal.

      Accordingly, we dismiss the appeal for want of jurisdiction. See Menefee v.

State, 287 S.W.3d 9, 12 n.12 (Tex. Crim. App. 2009); Dears, 154 S.W.3d at 613.

We dismiss all pending motions as moot.




                                          3
                                 PER CURIAM


Panel consists of Justices Jennings, Massengale, and Lloyd.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           4